ON APPLICATION FOR REHEARING
PER CURIAM.
In their application for a rehearing plaintiffs Harvey and Adolph contend they did not “freely choose” not to retire before the 1957 coordinated plan went into effect.
We find our opinion could give that impression and the record does not support such a finding. However, the matter is immaterial. These two plaintiffs knew, or should have known, of the proposed social security payment deductions under the new plan and, according to their own testimony, they also knew they could have retired prior to the time the new plan went into effect.
The application for a rehearing is refused.
Rehearing refused.